         Case 2:18-cv-02279-MMB Document 60 Filed 03/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JOHN ALBERICI, individually and on                CIVIL ACTION
  behalf of all others similarly situated
                                                    NO. 18-2279
                 v.

  RECRO PHARMA, INC., GERALDINE
  A. HENWOOD, STEWART
  MCCALLUM, and JOHN HARLOW


                       ORDER RE SECOND MOTION TO DISMISS

       AND NOW, this 1st day of March, 2021, upon consideration of Defendants’ Second

Motion to Dismiss for Failure to State a Claim (ECF 51), as well as the Response (ECF 54) and

Reply (ECF 56) thereto, and for the reasons given in the accompanying Memorandum, it is hereby

ORDERED that Defendants’ Second Motion to Dismiss is DENIED.

       Within ten (10) days, the parties shall serve Rule 33 interrogatories, limited to

identification or further details about persons, dates, or other events alleged, and also Rule 34

requests. “Contention” interrogatories are not permitted at this time.

       Objections shall be served within fourteen (14) days, to be followed by a conference of

counsel to resolve objections. Initial production of documents as to which there are no objections

shall be discussed by counsel and be made as promptly as possible.

       A Rule 16 pretrial telephone conference will be held on March 22, 2021 at 2:30 p.m.

(Plaintiff’s counsel will initiate and when all counsel are on the line, call Chambers at 267-299-

7520). Prior to the conference, counsel shall discuss, and submit to Chambers at least 48 hours

prior, either a joint proposed pretrial schedule or separate proposals concerning: completion of

document production, schedule for depositions, service of expert reports and expert depositions,
            Case 2:18-cv-02279-MMB Document 60 Filed 03/01/21 Page 2 of 2




Daubert motions, dispositive motions, and the parties’ pretrial memoranda.



                                                             BY THIS COURT:

                                                             s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 18\18-2279 Alberici v RecroPharma\18cv2279 Order re Second Motion to Dismiss.docx




                                                                 2
